DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  Claim 13 appears to duplicate claim 6, examiner has assumed claim 13 to depend upon claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, and 9 are rejected under 35 U.S.C. 102a1 as being anticipated by Ellington et al. (US 2010/0123294 A1).
With respect to claim 1, Ellington et al. discloses a motorized wagon comprising pairs of front and rear wheels 16, a chassis 4, bucket or chamber 14, propulsion mechanism or motor (not numbered), steering mechanism defined by a steering column 22e connected to the front wheels, handle 22d, pivoting joint 22e for allowing said handle to pivot relative to said column, handgrip 22a, and drive actuator 34 on said handgrip, wherein said actuator can be operated by a user within said bucket and with handle pivoted towards said bucket, as shown in figures 1-6.

With respect to claim 4, Ellington et al. discloses said handgrip as a T-bar at the distal end of said handle, as shown in figure 2.
With respect to claim 6, said propulsion mechanism can be an electric motor, as recited in para. 21.
With respect to claim 9, said wagon can be pulled manually for transporting an object within said bucket, as shown in figure 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ellington et al., as applied to claim 1 above, and further in view of Hirschfeld (US 7,762,363 B1).
Ellington et al. does not disclose detachable side walls.  Hirschfeld does disclose a wagon with detachable side walls 28, 30, 38, and 40, as shown in figures 1 and 2.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the detachable side walls of Hirschfeld into the wagon of Ellington in order to allow for compact storage.
Claims 5, 7,  8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ellington et al., as applied to claims 1 and 6 above, and further in view of Young et al. (US 2018/0208227 A1).

With respect to claims 5 and 10, Ellington et al. does not disclose a pivot actuator and/or telescoping handle.  Young et al. does discloses a telescoping handle 20 with handgrip 54 having actuator 70, as shown in figures 4A-10.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the telescoping handle and grip actuator of Young et al. into the wagon of Ellington et al. in order to extend the handle to various lengths and to actuate pivoting of the handle.

Allowable Subject Matter
Claims 11-20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: In claims 11 and 17 the recitation of the front wheels as being casters with locking/unlocking rack-and-pinion steering connecting to the steering column, in combination with the rest of the recited structure defines over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697.  The examiner can normally be reached on Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618